—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, a Justice of the Supreme Court, Queens County, to decide the petitioner’s pretrial motion to dismiss the indictment in an action entitled People v Davis, pending *348under Queens County Indictment No. 67/00, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
In the underlying case, the motion to dismiss the indictment was determined by decision and order of the Supreme Court, Queens County, dated November 14, 2001. Accordingly, the proceeding is dismissed as academic. Ritter, J.P., Smith, Krausman and Townes, JJ., concur.